Defendant-appellant, in application for rehearing, complains of the fact that in our decree we did not reserve to him the right to obtain possession of the merchandise which formed the basis of the suit upon payment by him of the amount of the judgment rendered against him.
No such reservation in the decree is necessary. The amount of the decree is the purchase price of the articles, and, obviously, when the amount thereof is paid, defendant will be entitled to possession of the articles for which he will then have paid the purchase price.
The application for rehearing is refused.
  Rehearing refused. *Page 101